Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Note
This action supersedes the Final Office Action dated 7/14/22.  This corrects a typographical error.  The PGPUB number for the Tadman reference should properly read “20100094548”.

Status of the Claims
Claims 1,8,15,20 are amended
Claims 1-20 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  
Applicant’s amendments are addressed by the newly cited art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20100094548
Regarding Claim 1, Dillahunt discloses

receiving, from a user of a mobile device, via a wireless communication channel, a list of items to be located and acquired;

Dillahunt is directed to a errand routing system.  (Dillahunt, para 0013, “A methodology of the present disclosure in one embodiment may provide the ability to provide routes based on factors such as: specific errands and to-do items, current environmental conditions that lead to efficient routes, store inventory and status such as store hours (open and close times), the number of people on line, estimated wait time, user ratings, and other factors. For instance, a methodology of the present disclosure in one embodiment may allow a person to create a list of general or specific errands or to-do items (i.e., purchase groceries, purchase a new phone, buy gas) and receive a set of dynamic (meaning the route updates as the user continues to his/her destination and, for example, chooses to by-pass suggestions) en-route locations based on inventory (availability of product or service), efficiency (e.g., the grocery store with the shortest lines, the most efficient route or the route with the least traffic), specific rankings of the locations ranked by one or more users or other (e.g., 3-star, 4-star, e.g.: yelp-based rankings if available), other efficiency factors such as time, environmental sustainability, money, potential safety factors (e.g., driving and/or weather conditions, road conditions, traffic conditions).”).  The communication links may be wireless.  (Dillahunt, para 0031, “The route manager component 412 may search for locations associated with the user input information, for example, wirelessly by performing a search via a network 416.”)

identifying the locations of the items; 
filtering the locations of the items in accordance with the instructions: and presenting the filtered locations of the items for display …
 “At 106, the inventories at the locations are checked for availability. For example, to determine the inventories at the locations, another search request may be submitted using, for example, existing search engines to determine if items are in stock. Such information may be obtained, for instance, on store's web sites which have pages showing "check inventory page" on line or "items remaining" or the like. In another aspect, the device may connect to existing inventory systems or database of the locations, and search for item(s) in the existing inventory system or database. Based on the inventory information and locations of the stores, and the current location of the user, the methodology of the present disclosure in one embodiment may prioritize n-number of options, e.g., locations may be assigned different priority based on the user's current geographic location and the inventory information. In another embodiment, if a task to be performed needs service (e.g., rather than purchasing a product), the inventory or resources checked may include the number or amount of service that can be accommodated by the locations. In this disclosure, this checking by inventory is not limited only to purchasing of products. As an example, if one of the tasks specified is mailing a package at a post office, the methodology of the present disclosure may search for nearby post offices, open hours, and the size or the number of counter services available, and determine which post office would serve the user best, for instance, in terms of efficiency. In one embodiment, a prioritized list of locations resulting from the search may be presented to the user, from which the user may select a location. In another embodiment, a list or prioritized locations along with the route information to the locations may be presented automatically. Thus, at 108, the device presents to a user one or more routes based on their assigned priorities to user-specified activities/locations. The routes may change or get updated according to user location.”  (Dillahunt, para 0029-22)

Dillahunt does not explicitly disclose
creating an overlay for displaying the locations of the items on a user interface of the mobile device;
 
receiving, from the user of the mobile device, input comprising instructions for ordering the locations of the items on the overlay at an area of the user interface specified by the user;
receiving, from the user of the mobile device, input comprising instructions for both ordering the locations of the items and identifying an area of the user interface in which to present the overlay that includes the Locations, and in response to the input: 
on the overlay

Tadman is directed to a method of planning a real estate driving tour route.  (Tadman, abstract).  Tadman discloses user selection of options for a real estate tour.  (Tadman, para 0002, “However, a need exists for a multiple listing system that plans driving tours with real property listings as the destination.”)  Tadman discloses that property search can be done via a user specified overlay.    (Tadman, para 0128, “[0128] Generally, the steps to conduct the search may involve the following: (1) A user may draw a custom radius on the map. (2) The user may enter some property attributes, such as bedrooms, bathrooms, square footage, etc. The property attributes may be entered into a search entry interface. (3) The search may return joint spatial and non-spatial results onto a map results page with the custom radius outline displayed. (4) The user can delete specific listings in the destination list results, and corresponding changes may be reflected in the geographic map. However, in some instances, the custom radius outline may still be displayed. The map results image can be interactive, allowing the user to resize their custom radius and refine their search based on new spatial information, keeping the non-spatial filter the same, and still not display any "hidden" deselected properties. (5) The user can repeat steps 1-4 additional times for multiple shapes. In some embodiments, a user may repeat steps 1-4 two additional times for a total of 3 shapes. In some implementations, the user can mix radius and polygon shapes. In some cases, there may be a set total of shapes, such as 3, or the number of shapes may be unlimited. (6) The user can redo the search, save this search, or go to other existing functions, such as driving directions, CMA, etc.”; Tadman Fig. 8)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)

Regarding Claim 2, Dillahunt and Tadman disclose the method of claim 1.  

wherein the instructions for ordering the locations of the items comprise at least one of a plurality of predetermined objectives for a trip to obtain the items, the plurality of predetermined objectives including one of total cost, time, number of stops, preferred establishments for obtaining the items, and preferred brands of the items, and the overlay comprises an interactive map, further comprising filtering the locations of the items in accordance with the at least one of the plurality of predetermined objectives.
(Dillahunt, para 0015, “For instance, it might detect that there is traffic in the route to performing errand 1, and therefore, the methodology may suggest completing errand 2 first, thereby leading to greater efficiency (e.g., in gas-mileage, lower costs, benefits to the environment, faster trips, less stress). In addition, the methodology of the present disclosure may determine and suggest a single location for multiple targets instead of separate locations for accomplishing each task, also resulting in more efficiency.”; para 0030, “The methodology of the present disclosure in one embodiment may allow for determination of efficient routes to take in performing tasks (or reaching one or more destinations associated with specified item(s) or location(s)), for example, by combining one or more of DOT or 511 data (traffic and travel information system), weather data, amount of carbon or other gas possibly emitted during traveling to the locations, amount of carbon or other greenhouse gases in the areas, for instance, for leading to a satisfied user experience. In addition, information such as any sales, coupons, or prices associated with the specified task or item, available at the locations may be used to prioritize which location would best serve the user. Such information may be obtained by performing an Internet search or database searches.”)  

Regarding Claim 3, Dillahunt and Tadman disclose the method of claim 2.  

wherein the identifying the locations of items comprises searching a plurality of databases in accordance with the at least one of the plurality of objectives, the method further comprising:
(Dillahunt, para 0019, “Yet in another embodiment, the device implementing the methodology of the present disclosure may be already connected to or has access to store databases that may include locations of the stores and inventories.”)

presenting the filtered locations of items to the mobile device for display on the overlay on the user interface of the mobile device, …
the items being located on the overlay in accordance with the at least one of the plurality of predetermined objectives.
See prior art rejection of claim 1.

Dillahunt does not explicitly disclose
at the area of the user interface specified by the user,
Tadman discloses that property search can be done via a user specified overlay.    (Tadman, para 0128) It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)


Regarding Claim 4, Dillahunt and Tadman disclose the method of claim 3.  

Dillahunt does not explicitly disclose
identifying the locations of the items by searching a plurality of databases in accordance with an alternate objective to at least one of the plurality of objectives;
filtering the locations of the items in accordance with the alternate objective;
presenting the filtered locations of the items in accordance with the alternate objective to the mobile device for display on the overlay on the user interface of the mobile device at the area of the user interface specified by the user, the items being located on the overlay in accordance with the alternate objective; and
transmitting to the mobile device a prompt to determine whether the filtered locations of the items in accordance with the alternate objective is preferred over the filtered locations of the items in accordance with the at least one of the plurality of predetermined objectives.
(Tadman, para 0179, citing US PGPUB 2008/0168369 incorporated by reference, “Driving directions may include any of the features as mentioned previously in U.S. Patent Publication No. 2008/0168369, and which is incorporated herein by reference. For instance, driving directions may allow a user to specify a user customized route, a quickest time route, or a shortest distance route.”; note previously cited 2008/0168369 para 0060 states “The destination list may show the destinations listed with numbers indicating their order on the destination list, as well as colors indicating a category pertaining to the destination. The destination list may also include a display option, where a user may select different options for travel routes. In one embodiment of the invention, the different options may include the quickest route, the shortest route, and a customizable route. The user may select one of the routes, and select an update option, which may implement the new travel route in both the destination list and the map.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)

Regarding Claims 8,9,10,11, 
See prior art rejection of analogous claims 1-4

Regarding Claims 15,16,17,18
See prior art rejection of analogous claims 1-4

Regarding Claim 20, Dillihunt and Tadman disclose the system of claim 15.
causing a map to be presented to the user of the mobile device:
generating a shape at a first location on the map based on an interaction of the user with the. map. and
presenting the filtered locations within the shape at the first location on the map 
See prior art rejection of claim 1 regarding Tadman.


Claims 5,12,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20100094548 in further view of Reade 20040103034

Regarding Claim 5, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose
mining historical data of items purchased by the user to determine a shopping history of the user, wherein the shopping history includes an item type preference for at least some of the items in the historical data;
detecting an item on the list of items that does not include an item type preference for the item; and
adding an item type designation to the item that does not include the item type designation, based on the item type preference for the item in the shopping history of the user.

Reade is directed to a system for aiding customers in purchase selection.  (Reade, abstract).  Reade discloses examining historical purchases to make a suggestion for purchasing a specific item based on a generic shopping list entry.  (Reader, para 0018-19, “A display device can also show price and promotional information for the products on the list, as well as suggesting alternative or associated products that may be to the consumer's advantage to purchase.  For example, if the user has "toothpaste" entered on the list, the display device showing the list can provide icons next to the word "toothpaste" on the list to show that additional information is available. A map icon can, when selected (e.g., clicked, touched in a touch-sensitive screen, etc.) provide an indication of product location (e.g., "aisle 8, front") or a map showing where toothpaste is located in the store. The map can be a simple line drawing indicating aisles and aisle numbers, with lines and arrows showing the suggested route relative to the consumer's current position or a specified starting position. Another icon can indicate that promotional information for toothpaste is available. If selected, the consumer may then see advertisements for one or more brands of toothpaste and information on discounts available. The promotions offered may be provided to all customers seeking to purchase toothpaste, or may be targeted for a specific consumer based on purchase history information for the consumer, if available, or based on inferences regarding the list of products to be acquired and on the specific products acquired. For example, if the consumer has purchased products directed for young children, a promotion may be displayed offering a discount on children's toothpaste. Promotions can also be provided for other products not on the consumer's shopping list. For example, if the consumer has "diapers" on the list, promotions for baby food may be offered. If the toothpaste brand selected is one for wearers of dentures, an electronic coupon for vitamins marketed to senior citizens may be offered. (Paper coupons can also be printed by the scanner or other device, if desired.) Electronic coupons can be activated upon check out, and the corresponding discount applied automatically. Vendors and retailers may provide a variety of algorithms to determine what promotions are displayed for a customer, and in some cases competing vendors may use an automatic auction system to bid for the right to offer a single exclusive promotion to the consumer, typically based on the known purchase history of the consumer.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt and Tadman with the recommendation of Reade with the motivation of helping users make shopping decisions.  (Reade, background)

Regarding Claim 12, 19,
See prior art rejection of claim 5

Claims 6,13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20100094548 in further view of Vanska 20040093274 in further view of Aihara 20100287057

Regarding Claim 6, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose

detecting use by the user of the mobile device, at one of the locations of the items, the use comprising the user selecting located items and checking the selected located items off the list of items; and
Vanska is directed to a system for assisting a shopper.  (Vanska, abstract).  Vanska discloses a user inputting and checking off items on a shopping list.  (Vanska, para 00678-69, “Returning to FIG. 3, after the optimal route has been computed and displayed, the user, in step 338, begins shopping. As the user shops, she may check off or remove the items in shopping list 400 that she has picked up. The user may identify each item added to her shopping cart by using a scanner (not shown) or RF-ID tag reader 112 of mobile terminal 100. Likewise, she may strike items in list 400 that she has decided not to purchase.   In step 340, the shopping mini-application determines whether the user has reached the POS 806, in one embodiment, by monitoring for receipt of an ID number of an RF-ID tag 159 assigned to the POS 806. If the POS 806 has been reached, the shopping mini-application may be deactivated or, preferably, may be deleted altogether from mobile terminal 100 so that the memory occupied by the mini-application and accompanying data can be used for other purposes. Prior to deactivating or deleting the mini-application, user data 108a, such as the purchasing history 700, preferably is updated to reflect the user's purchases during the current shopping trip.  If the POS 340 has not been reached then, in step 344, the shopping mini-application monitors for any modifications made by the user to the shopping list 400. Such modifications may include the addition of new items to the list 400. Preferably, the shopping mini-application will also determine whether any items sought to be newly added by the user are unavailable and advise her of any complimentary or substitute items or reminders for the added items. Modifications may also include the deletion of items from the list 400 because either the user has decided not to purchase them or has added them to her shopping cart. If a modification is received from the user then, in step 346, the shopping mini-application will modify list 400 accordingly.”  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt and Tadman with the list of Vanska with the motivation of helping shoppers.  (Vanska, background)

Dillahunt does not explicitly disclose
transmitting, to an information system associated with the one of the locations, an indication of the checked off items, as data to prepare a point of sale check-out list.
Aihara is directed to a self service shopping system.  (Aihara, abstract).  Aihara discloses that a completed shopping list may be transmitted to a POS for checkout.   (Id, para 0079, “Upon completion of all purchases, the shopping list is displayed for the final confirmation and then the information is transmitted to the checkout function. The checkout function communicates with the checkout and analysis system 400 (FIG. 1), in which the cell phone is previously registered, transmits the shopping information including the time stamp. The checkout and analysis system 400 generates and transmits the shopping list to the order reception function 140 of the POS system 100 to check the contents (stock or price falsification) and then pays the amount to the account number obtained from the barcode.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt, Tadman and Vanska with the list of Aihara with the motivation of paying for goods.  Id.

Regarding Claim 13,
See prior art rejection of claim 6

Claims 7,14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20100094548 in further view of Vanska 20040093274 


Regarding Claim 7, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose

receiving an input based on a gesture from the user of the mobile device, 
Vanska is directed to a system for assisting a shopper.  (Vanska, abstract).  Vanska discloses user input into a mobile device.  (Vanska, para 0029, “FIG. 2 is a block diagram illustrating an exemplary mobile terminal in accordance with one embodiment of the present invention. As shown in FIG. 2, mobile terminal 100 includes user interfaces 102, 104. Interface 102 is a display, preferably one with a touch screen capability, as is well-known in the art. The display 102 preferably is also capable of presenting textual, graphical and/or image data in the form of a map of a service provider 150's shop to the user. Interface 104 is a keypad, which preferably comprises numerous function keys such as alpha-numeric keys and directional (arrow) keys, for permitting a user to perform such functions described herein as creating and modifying shopping lists as well as scrolling across and or zooming in or out of a map on the display 102.”)

at one of the locations of the items, the gesture corresponding to the user selecting at least one located item for removal from the list of items: and
transmitting, to an information system associated with the one of the locations, an indication of removal of the selected located item from the list of items .

Vanska discloses the system reacting to a user deleting items from a shopping list.  (Vanska, para 0070, “Regardless of whether or not the shopping list 400 has been modified, in step 348, the shopping mini-application determines whether the optimal route should be updated. The mini-application may automatically update the route periodically or even continuously as the user shops. Alternatively, an update may occur only in response to one or more triggers that the shopping mini-application senses. For example, one trigger may be an explicit request from the user for an update. A user may request an update at any point while in the shop. Another trigger may be the addition of an item to, or deletion of an item from, shopping list 400 by the user. Yet another trigger may be that the user has strayed more than a predetermined distance from the optimal route that was originally displayed to her and needs assistance getting back on track.”)  The deletion may serve as a trigger to a request data from a remote source.  (Vanska, para 0040, “A data file containing information relating to specific items for sale in the shop is also downloaded from service provider 150. Rather than downloading the entire data file from service provider 150, the terminal 100 may access portions of the data file via, e.g., a bi-directional network such as short range wireless network 120 to perform such functions as checking item availability and locations within the shop, and providing recommended substitutes, complimentary items, reminders and special offers to the user, as will be discussed in detail hereinafter.”)  


It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt and Tadman with the list of Vanska with the motivation of helping shoppers.  (Vanska, background)

Regarding Claim 14,
See prior art rejection of claim 7




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687